UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-03657 DWS State Tax-Free Income Series (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 8/31/2013 ITEM 1. REPORT TO STOCKHOLDERS AUGUST 31, 2013 Annual Report to Shareholders DWS California Tax-Free Income Fund Contents 4 Letter to Shareholders 5 Portfolio Management Review 11 Performance Summary 13 Investment Portfolio 24 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Cash Flows 27 Statement of Changes in Net Assets 28 Financial Highlights 32 Notes to Financial Statements 42 Report of Independent Registered Public Accounting Firm 43 Information About Your Fund's Expenses 44 Tax Information 45 Summary of Management Fee Evaluation by Independent Fee Consultant 49 Board Members and Officers 54 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund invests in inverse floaters, which are derivatives that involve leverage and could magnify the fund's gains or losses. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. Although the fund seeks income that is exempt from California and federal income taxes, a portion of the fund's distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: The first half of 2013 brought welcome evidence that the U.S. economic recovery is gaining traction. Consumer confidence reached its highest level since 2007, U.S. stock market indexes marked a series of record highs and the housing market continues its recovery. According to Asoka Wohrmann, co-chief investment officer for Deutsche Asset & Wealth Management, "The revival of the employment market, good asset performance with rising home and share prices, and an expansive monetary policy gives further growth momentum to the real economy. Accordingly, U.S. economic growth could accelerate in the coming months." Nevertheless, concerns about the European and emerging-market economies persist. Closer to home, the outlook remains guarded when it comes to the eventual end of government intervention in the bond market and the full effects of reduced government spending on employment. Where does this leave you? That depends on a variety of factors, including your overall portfolio allocation. Given the uncertainties in today's bond and stock markets, it may be time for a thoughtful evaluation of your strategy. Talk with a trusted advisor to determine whether any adjustments may be in order, given your specific objectives and risk tolerance. We believe even the most sophisticated investor can benefit from the assistance of a trusted, objective financial professional. Remember that Deutsche Asset & Wealth Management gives you access to Deutsche Bank's global network of economists, analysts and investment professionals. Insights are always at your fingertips at dws-investments.com. Best regards, Robert Kendall President, DWS Funds Portfolio Management Review (Unaudited) Overview of Market and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 11 through 12 for more complete performance information. Investment Strategy The fund's management team seeks to hold municipal bonds that appear to offer the best opportunity to meet the fund's objective of earning tax-exempt income. A number of factors influence the performance of municipal bonds. These include supply and demand for the asset class, the direction of overall interest rates, and the perceived credit risk associated with an individual municipal issuer. In selecting securities, the managers weigh the impact of the economic outlook and potential interest rate movements to characteristics of specific securities such as coupons, maturity dates and call dates, and changes in supply and demand within the municipal market. Although portfolio management may adjust the fund's duration (a measure of sensitivity to interest rates) over a wider range, they generally intend to keep it similar to that of the Barclays Municipal Bond Index, generally between five and nine years. DWS California Tax-Free Income Fund posted a return for the 12 months ended August 31, 2013 of -4.54%. This return compares to -3.70% for the fund's benchmark, the Barclays Municipal Bond Index. The average fund in the Morningstar Muni California Long peer group returned -4.69% for the 12 months. For the same period, the broad taxable bond market returned -2.47% as measured by the Barclays U.S. Aggregate Bond Index. Early in the fiscal period ended August 31, 2013, fixed-income markets were buoyed by the prospect of further bond purchases by the U.S. Federal Reserve Board (the Fed) under its quantitative easing program. As the November 2012 elections approached, U.S. markets increasingly focused on the political wrangling over a solution to the country's fiscal dilemma. Municipal bonds overall continued to benefit from investors seeking incremental after-tax income in an environment of very low risk-free rates. At the end of 2012 municipal bonds experienced a brief retreat in demand levels, but early 2013 saw a resumption of investor interest. "Municipal yields remain attractive in relation to U.S. Treasuries." As 2013 progressed, the interest rate environment turned less favorable for bond prices overall, as U.S. Treasury rates began to move higher on optimism over prospects for the economy. Speculation increased over the extent to which the Fed would continue to pursue measures designed to keep interest rates at extraordinarily low levels. Beginning in June, municipal bond funds experienced significant outflows as investors found the historically low yields on offer unappealing and sought to minimize exposure to rising interest rates. The negative sentiment intensified on comments from Fed Chairman Ben Bernanke to the effect that the economy had stabilized sufficiently to consider a tapering of bond purchases. Municipal market sentiment was further dampened in July as Detroit filed for bankruptcy. Municipal yields opened the period ending August 31, 2013 at very low levels by historical standards and declined further early in the period, but rose substantially over the full 12 months. With short rates anchored by the Fed at near-zero levels, the municipal yield curve steepened as the year progressed, with rates increasing most on longer-term issues. To illustrate, yields on two-year issues rose by 14 basis points, from 0.29% to 0.43%, while bonds with 30-year maturities experienced a yield increase of 156 basis points, moving from 2.89% to 4.45%, resulting in a steepening of 142 basis points between two and 30 years. (100 basis points equals one percentage point. See the accompanying graph for a depiction of municipal bond yield changes between the beginning and end of the period.) Credit spreads — the yield differential provided by lower-quality issues vs. AAA-rated issues — fluctuated over the period with economic sentiment and speculation over the extent of future Fed support for the economy, but generally finished the period slightly wider than where they began. Municipal Bond Yield Curve (as of 8/31/12 and 8/31/13) Source: Municipal Market Data as of August 31, 2013. For illustrative purposes only; not meant to represent the performance of any DWS product. Positive and Negative Contributors to Fund Performance Given a relatively steep municipal yield curve, we have looked for opportunities to gain incremental income by trimming exposure to shorter maturities in the fund while adding to holdings in the 25-to-30-year maturity range. This constrained performance to a degree as yields rose and prices declined most on longer-term issues over much of the period. While credit exposures generally had less impact than interest rate and yield curve positioning on municipal investor performance over the 12 months ended August 31, 2013, our limited exposure to Puerto Rico bonds vs. the benchmark added to relative returns. Puerto Rico issues are not taxable at the state level and are thus widely held in state tax-free funds. Prices for Puerto Rico bonds were hurt more than most by selling to meet mutual fund outflows in the second half of the period. Puerto Rico bonds were also impacted by concerns over the health of the territory's economy. The fund's significant exposure to California state general obligations also helped performance, as the sector benefited from spread tightening. On the downside, the fund's weighting in A-rated bonds acted as a constraint on performance as spreads generally widened on those issues. Outlook and Positioning Municipal yields remain attractive in relation to U.S. Treasuries. At the end of August 2013, the 10-year municipal yield of 2.94% was 106% of the 2.78% yield on comparable maturity U.S. Treasuries, as compared to a ratio of 112% twelve months earlier. The 30-year municipal yield of 4.45% was 120% of the 3.70% Treasury yield, vs. a ratio of 108% a year earlier. Given the significant steepening of the municipal yield curve in recent months, we are continuing to look to add exposure to bonds in the 20-to-30-year maturity range, emphasizing higher coupons that should provide favorable risk/reward characteristics in the event that interest rates continue to rise. We continue to see attractive valuation opportunities among sectors in the A credit range, along with some BBB issues. California continues to be rated A1 by Moody's, and was upgraded during the period ending August 31, 2013 to A from A- by both Fitch and Standard & Poor's. All three agencies have the state's outlook as "stable." The California economy continues to feel the effects of the last recession, with unemployment rates remaining well above the U.S. average and the recovery unevenly distributed between coastal and inland areas. The state's revenues for fiscal year 2013 performed better than budgeted, yet the governor and legislature agreed to adopt a conservative budget for 2014 due to uncertainty over the extent to which the outperformance was attributable to a tax windfall vs. a general economic turnaround. The budget is balanced with the help of a temporary tax increase approved by voters in November 2012. California debt levels are above average by all measures, but remain manageable due to the size and breadth of the economy. The state will continue to face budget issues due to constitutionally mandated public education spending and its heavy reliance on a progressive personal income tax system. However, we believe that many of the state's budget issues have been driven by past political gridlock, and the state has been moving in the right direction in that regard. As with the two previous fiscal years, the state passed its budget for fiscal year 2014 on time. California has a large and diverse economy, with a gross state product of $1.9 billion, which is 13% of U.S. gross domestic product (GDP) and makes it the ninth-largest economy in the world. Our outlook for California state debt is stable. Portfolio Management Team Philip G. Condon, Managing Director Lead Portfolio Manager of the fund. Joined the fund in 2000. • Head of US Retail Fixed Income Funds. • Joined Deutsche Asset & Wealth Management in 1983. • BA and MBA, University of Massachusetts at Amherst. Michael J. Generazo, Director Portfolio Manager of the fund. Joined the fund in 2010. • Joined Deutsche Asset & Wealth Management in 1999. • BS, Bryant College; MBA, Suffolk University. Matthew J. Caggiano, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 1999. • Joined Deutsche Asset & Wealth Management in 1989. • BS, Pennsylvania State University; MS, Boston College. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays Municipal Bond Index is an unmanaged, market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities and asset-backed securities with average maturities of one year or more. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. The Morningstar Muni California Long category consists of funds that have at least 80 percent of assets invested in municipal bonds from the state of California. Morningstar, Inc. rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Quantitative easing is a government monetary policy often used when interest rates are at or near zero. With this policy government securities are purchased from the market, causing the price of the securities purchased to rise and the yield or interest rates on the securities purchased to fall. Lower interest rates are paid on new bonds issued to replace existing bonds that have matured. With lower borrowing costs, the central banks hope consumers will be encouraged to spend more, thus helping the overall economy. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. Performance Summary August 31, 2013 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/13 Unadjusted for Sales Charge -4.54 % % % Adjusted for the Maximum Sales Charge (max 2.75% load) -7.16 % % % Barclays Municipal Bond Index† -3.70 % % % Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/13 Unadjusted for Sales Charge -5.25 % % % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) -8.01 % % % Barclays Municipal Bond Index† -3.70 % % % Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/13 Unadjusted for Sales Charge -5.30 % % % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) -5.30 % % % Barclays Municipal Bond Index† -3.70 % % % Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/13 No Sales Charges -4.32 % % % Barclays Municipal Bond Index† -3.70 % % % Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2012 are 0.91%, 1.72%, 1.70% and 0.78% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. A portion of the Fund's distributions may be subject to federal, state and local tax and the alternative minimum tax. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Barclays Municipal Bond Index covers the U.S.-dollar-denominated long-term tax-exempt bond market. The index has four main sectors: state and local general obligation bonds, revenue bonds, insured bonds, and pre-refunded bonds. Class A Class B Class C Class S Net Asset Value 8/31/13 $ 8/31/12 $ Distribution Information as of 8/31/13 Income Dividends, Twelve Months $ August Income Dividend $ SEC 30-day Yield†† % Tax Equivalent Yield†† % Current Annualized Distribution Rate (Based on Net Asset Value)†† % †† The SEC yield is net investment income per share earned over the month ended August 31, 2013, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 3.22%, 2.43%, 2.51% and 3.48% for Class A, Class B, Class C and Class S shares, respectively, had certain expenses not been reduced. Tax equivalent yield is based on the Fund's yield and a marginal income tax rate of 47.60% (combined California state and federal income tax rate). Current annualized distribution rate is the latest monthly dividend as an annualized percentage of net asset value on August 31, 2013. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 4.17%, 3.25%, 3.36% and 4.35% for Class A, Class B, Class C and Class S shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed, and will fluctuate. Investment Portfolio as of August 31, 2013 Principal Amount ($) Value ($) Municipal Bonds and Notes 92.8% California 90.6% Anaheim, CA, Other General Obligation Lease, Public Financing Authority, Public Improvements Project: Series C, Zero Coupon, 9/1/2017, INS: AGMC Series C, Zero Coupon, 9/1/2018, INS: AGMC Series C, 6.0%, 9/1/2014, INS: AGMC Series C, 6.0%, 9/1/2016, INS: AGMC Series A, 6.0%, 9/1/2024, INS: AGMC Anaheim, CA, Redevelopment Agency Tax Allocation, Merged Redevelopment Project Area, Series A, 5.0%, 2/1/2025, INS: AGMC Big Bear Lake, CA, Water Revenue: 6.0%, 4/1/2015, INS: NATL 6.0%, 4/1/2022, INS: NATL Brentwood, CA, Infrastructure Financing Authority, Water Revenue, 5.75%, 7/1/2038 Cabrillo, CA, County General Obligation Lease, Unified School District, Series A, Zero Coupon, 8/1/2019, INS: AMBAC California, Alum Rock Union Elementary School District, Election of 2012, Series A, 5.5%, 8/1/2034 California, Bay Area Toll Authority, Toll Bridge Revenue, San Francisco Bay Area, 5.0%, 4/1/2031 California, Center Unified School District, Series C, Zero Coupon, 9/1/2014, INS: NATL California, Educational Facilities Authority Revenue, Pitzer College, 6.0%, 4/1/2040 California, Golden State Tobacco Securitization Corp., Tobacco Settlement Revenue, Series A, 5.0%, 6/1/2045, INS: AGC California, Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series A, 6.0%, 7/1/2039 California, Health Facilities Financing Authority Revenue, Providence Health & Services: Series B, 5.5%, 10/1/2039 Series C, 6.5%, 10/1/2033 California, Health Facilities Financing Authority Revenue, Sutter Health, Series A, 5.25%, 8/15/2022 California, Higher Education Revenue, Educational Facilities Authority, University of San Diego, Zero Coupon, 10/1/2014, INS: AMBAC California, Infrastructure & Economic Development Bank Revenue, California Independent Systems Operator Corp., Series A, 6.25%, 2/1/2039 California, Los Rios Community College District, Election of 2008, Series A, 5.0%, 8/1/2035 California, M-S-R Energy Authority, Series A, 7.0%, 11/1/2034 California, Marin Water District Financing Authority Revenue: Series A, 5.0%, 7/1/2035 Series A, 5.0%, 7/1/2040 California, Mount San Antonio Community College District, Election of 2008, Series 2013A, 5.0%, 8/1/2034 California, San Gorgonio Memorial Healthcare, Election of 2006, Series C, 7.2%, 8/1/2039 California, Senior Care Revenue, Statewide Community Development Authority, ETM, 5.6%, 11/15/2013 California, South Bayside Waste Management Authority Revenue, Solid Waste Enterprise, Shoreway Environmental, Series A, 6.0%, 9/1/2036 California, State Department of Water Resources Revenue, Center Valley Project, Water Systems: Series AJ, 5.0%, 12/1/2035 Series AH, 5.25%, 12/1/2035 California, State General Obligation: 5.0%, 2/1/2033 5.0%, 4/1/2037 5.25%, 9/1/2030 5.25%, 9/1/2032 5.25%, 10/1/2032 5.25%, 4/1/2035 6.25%, 11/1/2034 6.5%, 4/1/2033 California, State General Obligation, Various Purposes: 6.0%, 4/1/2038 6.0%, 11/1/2039 California, State Health Facilities Financing Authority Revenue, Scripps Health, Series A, 5.0%, 11/15/2032 California, State Housing Finance Agency, Multi-Family Housing Revenue, Series C, AMT, 0.06%*, 8/1/2040, LOC: Fannie Mae, Freddie Mac California, State Public Works Board Lease Revenue, Judicial Council Projects, Series A, 5.0%, 3/1/2034 California, State Public Works Board, Lease Revenue, Capital Projects: Series G-1, 5.75%, 10/1/2030 Series I-1, 6.375%, 11/1/2034 California, State Public Works Board, Lease Revenue, Department of Mental Health, Series A, Prerefunded, 5.5%, 6/1/2022 California, State University Revenue: Series A, 5.0%, 11/1/2037 Series A, 5.25%, 11/1/2038 California, Statewide Communities Development Authority Revenue, American Baptist Homes West, 6.25%, 10/1/2039, GTY: American Baptist Foundation California, Statewide Communities Development Authority Revenue, Cottage Health Obligation Group, 5.25%, 11/1/2030 California, Statewide Communities Development Authority Revenue, Covenant Retirement Communities, Inc., Series C, 5.625%, 12/1/2036 California, Statewide Communities Development Authority Revenue, Kaiser Permanente, Kaiser Foundation Hospitals, Series A, 5.0%, 4/1/2042 California, Statewide Communities Development Authority Revenue, Sutter Health, Series A, 6.0%, 8/15/2042 California, Statewide Communities Development Authority Revenue, Trinity Health Corp., 5.0%, 12/1/2041 California, Western Municipal Water District Facilities Authority Revenue, Series B, 5.0%, 10/1/2039 Carlsbad, CA, School District General Obligation, Unified School District, Zero Coupon, 11/1/2018, INS: NATL Carson, CA, Redevelopment Housing Agency, Tax Allocation, Series A, 5.25%, 10/1/2036 Contra Costa County, CA, GNMA Mortgage-Backed Securities Program, AMT, ETM, 7.75%, 5/1/2022 Contra Costa, CA, Transportation Authority, Sales Tax Revenue: Series B, 5.0%, 3/1/2032 Series B, 5.0%, 3/1/2033 Series B, 5.0%, 3/1/2034 Corona, CA, Sales & Tax Revenue, Community Facilities District, Series 90-1-A, 5.5%, 9/1/2015, INS: NATL Corona-Norco, CA, Sales & Tax Revenue, Unified School District Public Financing Authority, Series A, 5.75%, 9/1/2014, INS: NATL Dry Creek, CA, School District General Obligation, Joint Elementary School District: Series A, Zero Coupon, 8/1/2021, INS: AGMC Series A, Zero Coupon, 5/1/2022, INS: AGMC East Bay, CA, Municipal Utility District, Wastewater Systems Revenue, Series A, 5.0%, 6/1/2037, INS: AMBAC Encinitas, CA, State General Obligation, Unified School District, Zero Coupon, 8/1/2017, INS: NATL Escondido, CA, School District General Obligation, Unified High School District: Zero Coupon, 5/1/2015, INS: NATL Zero Coupon, 5/1/2016, INS: NATL ETM, Zero Coupon, 11/1/2017, INS: NATL Zero Coupon, 11/1/2018, INS: NATL ETM, Zero Coupon, 11/1/2020, INS: NATL Foothill, CA: ETM, Zero Coupon, 1/1/2018, INS: AGMC, Radian ETM, Zero Coupon, 1/1/2020, INS: AGMC, Radian Foothill, CA, Toll Road Revenue, Eastern Corridor Agency: Zero Coupon, 1/15/2017, INS: NATL Zero Coupon, 1/15/2018, INS: NATL Zero Coupon, 1/15/2025 5.8%, 1/15/2020, INS: NATL 5.875%, 1/15/2026 Foothill-De Anza Community College District, CA, Series C, 5.0%, 8/1/2040 Foothill-De Anza Community College District, CA, Capital Appreciation, Zero Coupon, 8/1/2016, INS: NATL Fresno, CA, School District General Obligation, Unified School District, Series C, 5.9%, 2/1/2017, INS: NATL Healdsburg, CA, School District General Obligation, Unified School District, Zero Coupon, 7/15/2014, INS: NATL Las Virgenes, CA, School District General Obligation, Unified School District, Series A, Zero Coupon, 11/1/2013, INS: NATL Long Beach, CA, Unified School District, 5.0%, 8/1/2032 Los Angeles, CA, Department of Airports Revenue, Series A, 5.25%, 5/15/2039 Los Angeles, CA, Department of Airports Revenue, Los Angeles International Airport, Series A, 5.0%, 5/15/2040 Los Angeles, CA, Department of Water & Power, Waterworks Revenue: Series A, 5.0%, 7/1/2036 Series A, 5.0%, 7/1/2041 Los Angeles, CA, Pollution Control Revenue, 6.0%, 6/1/2021, INS: NATL Los Angeles, CA, Unified School District, Series F, 5.0%, 1/1/2034 Los Angeles, CA, Wastewater System Revenue, Series A, 5.0%, 6/1/2035 Lucia Mar, CA, School District General Obligation, Series A, Zero Coupon, 8/1/2016, INS: NATL Merced, CA, School District General Obligation, High School District: Series A, Zero Coupon, 8/1/2014, INS: NATL Series A, Zero Coupon, 8/1/2015, INS: NATL Series A, Zero Coupon, 8/1/2016, INS: NATL Modesto, CA, General Obligation Lease, Community Project, Series A, 5.6%, 11/1/2014, INS: AMBAC Mount Diablo, CA, Unified School District, Election of 2010, Series E, 5.0%, 6/1/2037 Murrieta Valley, CA, General Obligation, Unified School District: Series A, Zero Coupon, 9/1/2016, INS: NATL 5.0%, 9/1/2026, INS: AGMC Northern California, Power Agency, Prerefunded, 7.0%, 7/1/2016 Northern California, Power Agency, Hydroelectric Project No. 1, Series A, 5.0%, 7/1/2031 Palmdale, CA, School District General Obligation, School Building Project, Zero Coupon, 10/1/2019, INS: AGMC Pittsburg, CA, Redevelopment Agency Tax Allocation, Los Medanos Community Project, Series A, 6.5%, 9/1/2028 Port of Oakland, CA: Series P, AMT, 5.0%, 5/1/2031 Series P, AMT, 5.0%, 5/1/2033 Series 0, AMT, 5.125%, 5/1/2030 Rancho, CA, Water District Financing Authority Revenue: Series B, 0.04%*, 8/15/2031, LOC: U.S. Bank NA Series A, 5.0%, 8/1/2027, INS: FGIC Redwood City, CA, School District General Obligation, Elementary School District, Zero Coupon, 8/1/2017, INS: NATL Riverside County, CA, Hospital & Healthcare Revenue, Asset Leasing Corp.: Zero Coupon, 6/1/2015, INS: NATL Zero Coupon, 6/1/2016, INS: NATL Riverside County, CA, Transportation Commission Toll Revenue, Series A, 5.75%, 6/1/2048 Sacramento County, CA, Airport Systems Revenue, Series B, 5.75%, 7/1/2039 Sacramento County, CA, Water Finance Authority Revenue, Water Agency Zones 40 & 41, Series B, 0.734%**, 6/1/2039, INS: NATL Sacramento, CA, Electric Revenue, Municipal Utility District: Series U, 5.0%, 8/15/2026, INS: AGMC Series G, 6.5%, 9/1/2013, INS: NATL Sacramento, CA, Municipal Utility District, Electric Revenue, Series U, 5.0%, 8/15/2028, INS: AGMC Sacramento, CA, Other General Obligation Lease, City Financing Authority, Series A, 5.4%, 11/1/2020, INS: AMBAC Sacramento, CA, Sales & Special Tax Revenue, Finance Authority, Series B, Zero Coupon, 11/1/2016, INS: NATL Saddleback Valley, CA, Sales & Special Tax Revenue, Unified School District, Public Financing Authority: Series A, 6.0%, 9/1/2013, INS: AGMC Series A, 6.0%, 9/1/2014, INS: AGMC Series A, 6.0%, 9/1/2015, INS: AGMC San Bernardino, CA, County General Obligation, Medical Center Financing Project, 5.5%, 8/1/2017, INS: NATL San Bruno Park, CA, School District, General Obligation: Zero Coupon, 8/1/2017, INS: AGMC Zero Coupon, 8/1/2019, INS: AGMC San Diego County, CA, Certificates of Participation, County Administration Center Waterfront Park, 5.125%, 2/1/2042 San Diego County, CA, Regional Airport Authority Revenue: Series B, AMT, 5.0%, 7/1/2038 Series A, 5.0%, 7/1/2040 San Diego County, CA, Water Authority, Series B, 5.0%, 5/1/2031 San Diego, CA, Community College District, Election of 2002: 5.0%, 8/1/2032 5.25%, 8/1/2033 San Diego, CA, Community College District, Election of 2006, 5.0%, 8/1/2036 San Diego, CA, Public Facilities Financing Authority, Sewer Revenue, Series A, 5.25%, 5/15/2039 San Diego, CA, Unified School District, Election 2012, Series C, 5.0%, 7/1/2035 San Francisco City & County, CA, Airports Commission, Series 36A, 0.05%*, 5/1/2026, LOC: U.S. Bank NA San Francisco City & County, CA, Airports Commission, International Airport Revenue, Series A, AMT, 5.5%, 5/1/2028 San Francisco, CA, Bay Area Rapid Transit District, Series A, 5.0%, 7/1/2036 San Francisco, CA, Bay Area Rapid Transit District, Election of 2004, Series B, 5.0%, 8/1/2027 San Francisco, CA, City & County Airports Commission, International Airport Revenue, Series E, 6.0%, 5/1/2039 San Francisco, CA, City & County Public Utilities Commission, Water Revenue: Series B, 5.0%, 11/1/2039 Series A, 5.125%, 11/1/2039 San Francisco, CA, City & County Redevelopment Financing Authority, Tax Allocation, Mission Bay North Redevelopment, Series C, 6.75%, 8/1/2041 San Joaquin Hills, CA, Toll Road Revenue, Transportation Corridor Agency: Series A, Zero Coupon, 1/15/2015, INS: NATL Series A, Zero Coupon, 1/15/2016, INS: NATL Series A, Zero Coupon, 1/15/2017, INS: NATL Series A, Zero Coupon, 1/15/2018, INS: NATL Series A, Zero Coupon, 1/15/2019, INS: NATL San Jose, CA, Evergreen Community College District, Election of 2010: Series A, 5.0%, 8/1/2035 Series A, 5.0%, 8/1/2037 Series A, 5.0%, 8/1/2041 San Juan, CA, San Juan Project, Series D, ETM, 6.75%, 7/1/2020, INS: NATL San Marcos, CA, Unified School District, Election of 2010, Series A, 5.0%, 8/1/2038 San Mateo County, CA, Joint Powers Financing Authority Lease Revenue, Youth Services Campus, Series A, 5.0%, 7/15/2033 Santa Ana, CA, Other General Obligation, Police Administration & Holding Facility, Series A, 6.25%, 7/1/2024, INS: NATL Santa Cruz County, CA, County General Obligation Lease, Capital Facilities Project: 5.5%, 9/1/2017, INS: NATL 5.5%, 9/1/2018, INS: NATL 5.6%, 9/1/2019, INS: NATL 5.6%, 9/1/2020, INS: NATL 5.65%, 9/1/2024, INS: NATL 5.65%, 9/1/2025, INS: NATL 5.65%, 9/1/2026, INS: NATL Santa Monica, CA, Redevelopment Agency Tax Allocation, Earthquake Recovery Redevelopment, 5.875%, 7/1/2036 Santa Rosa, CA, Wastewater Revenue, Series A, 5.0%, 9/1/2033 Southern California, Electric Revenue, Public Power Authority, Transmission Project, Zero Coupon, 7/1/2015 Southern California, Metropolitan Water District: Series C, 5.0%, 7/1/2031 Series C, 5.0%, 7/1/2035 Southern California, Metropolitan Water District, Waterworks Revenue: Series A, 5.75%, 7/1/2021 Series A, ETM, 5.75%, 7/1/2021 Tahoe Truckee, CA, School District General Obligation, Unified School District Capital Improvement, Series A, Zero Coupon, 8/1/2022, INS: NATL Temple City, CA, School District General Obligation, Series A, Zero Coupon, 8/1/2015, INS: NATL Torrance, CA, Torrance Memorial Medical Center, Series A, 5.0%, 9/1/2040 West Basin, CA, Municipal Water District Revenue, Series B, 5.0%, 8/1/2036 Puerto Rico 2.1% Commonwealth of Puerto Rico, Aqueduct & Sewer Authority Revenue, Series A, 6.0%, 7/1/2038 Puerto Rico, Electric Power Authority, Power Revenue, Series A, 6.75%, 7/1/2036 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue, Series A, 6.5%, 8/1/2044 Virgin Islands 0.1% Virgin Islands, Public Finance Authority Revenue, Capital Projects, Series A-1, 5.0%, 10/1/2039 Total Municipal Bonds and Notes (Cost $831,074,014) Municipal Inverse Floating Rate Notes (a) 15.4% California California, Bay Area Toll Authority, Toll Bridge Revenue, Series F, 5.0%, 4/1/2031 (b) Trust: California, Bay Area Toll Authority, Toll Bridge Revenue, Series 1962, 144A, 13.783%, 4/1/2014, Leverage Factor at purchase date: 3 to 1 California, Bay Area Toll Authority, Toll Bridge Revenue, Series F, 5.0%, 4/1/2031 (b) Trust: California, Bay Area Toll Authority, Toll Bridge Revenue, Series 1962-3, 144A, 18.187%, 4/1/2014, Leverage Factor at purchase date: 4 to 1 California, Bay Area Toll Authority, Toll Bridge Revenue, Series F, 5.0%, 4/1/2026 (b) Trust: California, Bay Area Toll Authority, Toll Bridge Revenue, Series 1962-2, 144A, 18.205%, 4/1/2014, Leverage Factor at purchase date: 4 to 1 California, State Community Center, College District, Election of 2002, Series A, 5.0%, 8/1/2026, INS: AGMC (b) Trust: California, State Community Center, Series 2008-1154, 144A, 9.34%, 8/1/2026, Leverage Factor at purchase date: 2 to 1 California, State Department of Water Resources, Water Revenue, Central Valley Project, Series AE, 5.0%, 12/1/2023 (b) California, State Department of Water Resources, Water Revenue, Central Valley Project, Series AE, 5.0%, 12/1/2024 (b) California, State Department of Water Resources, Water Revenue, Central Valley Project, Series AE, 5.0%, 12/1/2025 (b) Trust: California, State Department of Water Resources, Water Revenue, Series 2705, 144A, 12.964%, 12/1/2023, Leverage Factor at purchase date: 3 to 1 California, University of California Revenues, Series O, 5.25%, 5/15/2039 (b) Trust: California, University of California Revenues, Series 3368-2, 144A, 19.14%, 11/15/2016, Leverage Factor at purchase date: 4 to 1 California, University of California Revenues, Series O, 5.75%, 5/15/2034 (b) Trust: California, University of California Revenues, Series 3368, 144A, 21.14%, 11/15/2016, Leverage Factor at purchase date: 4 to 1 Los Angeles, CA, Community College District, Election of 2008, Series A, 6.0%, 8/1/2033 (b) Trust: Los Angeles, CA, Community College District, Series R-11728, 144A, 27.72%, 2/1/2017, Leverage Factor at purchase date: 5 to 1 Los Angeles, CA, Department of Water & Power Revenue, Series A, 5.0%, 7/1/2039 (b) Trust: Los Angeles, CA, Department of Water & Power Revenue, Series 3325, 144A, 18.11%, 1/1/2033, Leverage Factor at purchase date: 4 to 1 Los Angeles, CA, Wastewater Systems Revenue, Series A, 5.75%, 6/1/2034 (b) Trust: Los Angeles, CA, Wastewater Systems Revenue, Series 3371-1, 144A, 21.14%, 12/1/2016, Leverage Factor at purchase date: 4 to 1 San Diego County, CA, Water Authority Revenue, Certificates of Participation, Series 2008-A, 5.0%, 5/1/2027, INS: AGMC (b) San Diego County, CA, Water Authority Revenue, Certificates of Participation, Series 2008-A, 5.0%, 5/1/2028, INS: AGMC (b) Trust: San Diego County, CA, Water Utility Improvements, Certificates of Participation, Series 2008-1104, 144A, 9.344%, 5/1/2028, Leverage Factor at purchase date: 2 to 1 San Francisco, CA, Bay Area Rapid Transit District, Election of 2004, Series B, 5.0%, 8/1/2032 (b) Trust: San Francisco, CA, General Obligation, Series 3161, 144A, 13.737%, 8/1/2015, Leverage Factor at purchase date: 3 to 1 Santa Clara County, CA, San Jose Unified School District, Election of 2002, Series D, 5.0%, 8/1/2032 (b) Trust: Santa Clara County, CA, San Jose Unified School District, Series 1158, 144A, 9.34%, 8/1/2032, Leverage Factor at purchase date: 2 to 1 Total Municipal Inverse Floating Rate Notes (Cost $130,852,700) % of Net Assets Value ($) Total Investment Portfolio (Cost $961,926,714)† Other Assets and Liabilities, Net ) ) Net Assets * Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and are shown at their current rates as of August 31, 2013. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of August 31, 2013. † The cost for federal income tax purposes was $871,470,046. At August 31, 2013, net unrealized appreciation for all securities based on tax cost was $27,800,725. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $49,089,451 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $21,288,726. (a) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. (b) Security forms part of the below tender option bond trust. Principal Amount and Value shown take into account the leverage factor. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. GTY: Guaranty Agreement INS: Insured LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized, usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Radian: Radian Asset Assurance, Inc. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (c) $
